BRYAN SCHRODER
United States Attorney

JONAS M. WALKER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: jonas.walker@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )   No. 3:20-cr-00036-SLG-MMS
                                            )
                          Plaintiff,        )   COUNTS 1-2:
                                            )   POSSESSION OF FIREARM BY
          vs.                               )   PERSON SUBJECT TO DOMESTIC
                                            )   VIOLENCE PROTECTIVE ORDER
  MAHMOUD GHASSAN SOUD,                     )    Vio. of 18 U.S.C. § 922(g)(8)
                                            )
                          Defendant.        )   CRIMINAL FORFEITURE
                                            )   ALLEGATION:
                                            )     18 U.S.C. § 924(d) and 28 U.S.C.
                                            )   § 2461(c)
                                            )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about April 24, 2020, within the District of Alaska, the defendant,

MAHMOUD GHASSAN SOUD, knowing that he was subject to a court order that was



      Case 3:20-cr-00036-SLG-MMS Document 24 Filed 06/25/20 Page 1 of 4
issued after a hearing of which the defendant received actual notice, and at which the

defendant had an opportunity to participate, and which restrained the defendant from

harassing, stalking, or threatening an intimate partner of the defendant, or engaging in other

conduct that would place an intimate partner in reasonable fear of bodily injury to the

partner or child, and which by its terms explicitly prohibits the use, attempted use, or

threatened use of physical force against such intimate partner that would reasonably be

expected to cause bodily injury; did knowingly possess, in and affecting interstate and

foreign commerce, a firearm, to wit: one Smith & Wesson pistol.

       All of which is in violation of 18 U.S.C. §§ 922(g)(8) and 924(a)(2).

                                         COUNT 2

       On or about April 30, 2020, to May 3, 2020, within the District of Alaska, the

defendant, MAHMOUD GHASSAN SOUD, knowing that he was subject to a court order

that was issued after a hearing of which the defendant received actual notice, and at which

the defendant had an opportunity to participate, and which restrained the defendant from

harassing, stalking, or threatening an intimate partner of the defendant, or engaging in other

conduct that would place an intimate partner in reasonable fear of bodily injury to the

partner or child, and which by its terms explicitly prohibits the use, attempted use, or

threatened use of physical force against such intimate partner that would reasonably be

expected to cause bodily injury; did knowingly possess, in and affecting interstate and

foreign commerce, a firearm, to wit: one Mossberg shotgun.

       All of which is in violation of 18 U.S.C. §§ 922(g)(8) and 924(a)(2).
                                         Page 2 of 4




      Case 3:20-cr-00036-SLG-MMS Document 24 Filed 06/25/20 Page 2 of 4
                       CRIMINAL FORFEITURE ALLEGATION

       The allegations contained in Counts 1 and 2 of this Indictment are hereby re-alleged

and incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C.

§ 924(d), and 28 U.S.C. § 2461(c).

       Upon conviction of the offense in violation of 18 U.S.C. §§ 922(g)(8) and 924(a)(2),

as set forth in Counts 1 and 2 of this Indictment, the defendant, MAHMOUD GHASSAN

SOUD, shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §

2461(c), any firearm or ammunition involved in or used in knowing violation of the

offense, including, but not limited to the following:

          1. One Smith & Wesson M&P Shield 9mm pistol, serial number HXE5063; and

          2. One Mossberg Model 500 12 gauge shotgun, serial number V0153466.

//

//

//

//

//

//

//

//

//

//

                                         Page 3 of 4




      Case 3:20-cr-00036-SLG-MMS Document 24 Filed 06/25/20 Page 3 of 4
      All pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

      A TRUE BILL.



                                        s/ Grand Jury Foreperson
                                        GRAND JURY FOREPERSON



s/ Jonas M. Walker
JONAS M. WALKER
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:        June 23, 2020




                                       Page 4 of 4




     Case 3:20-cr-00036-SLG-MMS Document 24 Filed 06/25/20 Page 4 of 4
